Citation Nr: 1755601	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Board remanded this claim to determine whether the Veteran desired either a formal hearing or an informal conference with a Decision Review Officer (DRO).  The Veteran agreed to an informal telephone conference with a DRO in lieu of a formal DRO hearing.  During the informal DRO conference, the Veteran indicated that he does not have any additional medical evidence to submit and requested his case be forwarded directly to the Board.  See February 2016 DRO Conference Report.  As a result, the RO substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

It is at least as likely as not that the Veteran's current bilateral sensorineural hearing loss disability relates to noise exposure in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss disability are met.  38 U.S.C. §§ 101(24), 1131, 1154, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.385 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To establish service connection, the evidence must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases specifically listed at 38 C.F.R. § 3.309 (a), nexus may be established by showing continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Current Disability

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In 2012, a VA audiological examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner based her diagnosis on the following audiometric results:

Hertz
500
1000
2000
3000
4000
Right
20
20
30
50
60
Left
20
20
45
55
60

Thus, the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

In-Service Incurrence

The Veteran worked as a demolition engineer and instructor during service and, as such, was exposed to loud noises from explosions on a regular basis.  His military occupation of Combat Engineer Demolition Specialist, as indicated on his DD 214, is consistent with exposure to damagingly loud noise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran's contention that he suffered acoustic trauma from exposure to loud explosions is consistent with the places, types and circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  

Accordingly, the Board finds sufficient evidence in the record to support acoustic in-service trauma resulting from the Veteran's service-related noise exposure.  

Nexus

In January 2012, a VA examiner opined that the Veteran's current hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The 2012 examiner relied on the Veteran's military service records that indicate normal hearing at separation and are silent for hearing loss as evidence that noise-induced hearing loss did not occur in service.  She also relied on the Institute of Medicine's (IOM) report on military noise and hearing loss to conclude that there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner noted factors resulting in the Veteran's hearing loss "may" be his post-service occupational noise exposure and/or aging.  

In contrast, a September 2013 private opinion supports a nexus between the Veteran's current bilateral hearing loss disability and in-service noise exposure.  The 2013 private audiologist opined that, based on the Veteran's in-service noise exposure, there is a "better than 50% chance the noise was a cause" of the Veteran's current hearing loss.  The examiner interviewed the Veteran and conducted an in-person examination of the Veteran's hearing.  The 2013 examiner relied on the Veteran's service in the Army as a demolition specialist, his exposure to loud explosions on a daily basis, and lack of availability of "noise defenders" during his military noise exposure to support his opinion. 

The Board considers the two opinions to be at least in relative equipoise on nexus, because both examiners are competent and credible, and both opinions are probative and contain a rationale adequate to allow the Board to understand and evaluate the bases for the examiners' medical conclusions.  

However, a few factors diminish the probative value of the VA opinion.  First, the 2012 VA opinion relies on the conclusion that the Veteran's current hearing loss "may" result from post-service occupational noise exposure and presbyscusis.  An opinion that hearing loss "may" be related to certain factors implies that it also "may not" be related to such factors.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that the use of "may" implies "may not" and, subsequently, that the use of "may" in a statement renders the statement speculative).  Additionally, reliance by the VA examiner on the IOM report to conclude that there is no sufficient scientific basis for delayed-onset of hearing loss is misplaced; the Secretary of the VA has conceded that this interpretation of the IOM report is misleading, because the IOM report states that "there is not sufficient evidence ... to determine whether [noise-induced hearing loss] can develop much later in one's lifetime."  

Competent lay evidence presented by the Veteran also supports a nexus with service in that it suggests ongoing long-standing hearing difficulties since service.  The Veteran reports hissing and ringing since service and long-standing hearing loss, which has worsened in recent years.  See January 2012 VA Form 21-4138.  He indicates that he did not seek medical assistance for hearing loss earlier, because he "got used to it."  He also attributed his failure to seek attention for hearing loss to vanity and denial and reported to the VA examiner in 2012 that he did not pay much attention to his hearing loss until retirement from the police department twenty years earlier, when he began to notice his hearing loss more.  The Veteran's family members, in statements provided by his wife and daughter, corroborate that hearing has been a long-term problem, but that they "laughed it off" until recently.  

Given the internal consistency of the Veteran's statements related to his hearing problems, his reasons for not reporting these concerns earlier, and his family members' statements corroborating the long-term nature of his hearing difficulties, the Board finds that the Veteran's lay evidence is probative of hearing problems relating back to service.  

The most probative evidence of record is at least in relative equipoise, the benefit of the doubt applies, and service connection for bilateral sensorineural hearing loss is granted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303(b), 3.309(a); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


